DETAILED ACTION
This action is in response to communication filed on 5/4/2021.
 	Claims 1-12 and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9, filed 5/4/2021, with respect to the rejection(s) of claim(s) 1, 7 and 14 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the claims submitted appears to be the same claims filed on 7/15/2020 instead of the claims filed on 10/28/2020 which were indicated to be the claim set to be considered in RCE filed 11/12/2020.  Therefore, examiner will considered claims filed 10/28/2021 as the claims set that applicant meant to filed.  
Furthermore, Office Action filed 2/4/2021 incorrectly identified Tiwari et al. (2017/0339247).  The correct reference is Tiwari et al. (2019/0097883).  Therefore, a new ground(s) of rejection is made in view of Tiwari et al. (US 2019/0097883) in view of Chia et al. (US 8,555,273).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 7, and 14 the limitation "…determine one or more unverified device features supported by the dataflow device…" renders the claim indefinite because it is unclear what is meant by unverified device features.  The term “unverified” was not found in the specification.  Before, the amendment of “unverified”, the term “conditionally compatible” was merely discloses:
[0041, 0046]“…an existing device feature is amended to note a conditional limitation of the use of that feature. In some other examples, a device feature is removed from the supported features list. In yet other examples, a new device feature is created that captures the limitations of the dataflow device…”

[0056] “A feature support rule is a set of information that describes which SDN protocol related features a certain dataflow device or group of dataflow devices support. Feature support rules may include conditional information, such as ranges of values that are supported, values that must be true for the feature to be supported, and other relevant information to the proper operation of the feature.”

The passage above are in reference to FIG. 4 and FIG. 5 which are describing operating a SDN network including dataflow devices with certain supported features where a command is transmitted from a SDN controller to the dataflow device.  The dataflow device responds with either an acknowledgement or a rejection in response to the command.  Based on the response, it is determined that information stored in a database relating to supported device features of the dataflow device should be updated.  Therefore, it is unclear what is meant by this limitation.  In interest to compact prosecution, Examiner interprets “conditional compatible or unverified” device feature as some device features that can be updated.  Examiner request further clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2019/0097883) in view of Chia et al. (US 8,555,273).

Regarding claim 1, Tiwari discloses a controller, comprising: 
processing circuitry; and 
memory including instructions that, when executed on the processing circuitry, cause the processing circuitry to: 
receive device information from a dataflow device (see Tiwari; [0297]; the request can be received by the device from the SDN controller or from a separate computing device. The request can be configured to include information generated in accordance with the device package); 
identify one or more device features supported by the dataflow device based on the received device information (see Tiwari; [0297]; the device package can include a device model and a device script configured to integrate the device with the SDN controller. The device script can include one or more function call definitions. The device package also can include a functional profile including a default value for at least one parameter of the device, and a plurality of device-level configuration parameters specifying values of parameters utilized by the device. In some implementations, information in the device package can specify a format for sending the request to the device); 
transmit a command to the dataflow device based on the identified device features and determine unverified device features (see Tiwari; [0298-0299]; the management IP address can be an IP address of the device that is dedicated for receiving instructions, such as instructions relating to policies, from the SDN controller.  The method 1000 can include receiving a request to configure one or more functions of the device (step 1015). In general, the functions of the device can relate to network provisioning and control); and
in response to receiving a response to the command from the dataflow device, update the supported device features contained in a support features database for the dataflow device (see Tiwari; [0299]; the device package can be configured to allow the SDN controller to configure one or more functions of the device using a representation state transfer (REST)-based application programming interface (API)).
However, the prior art does not explicitly disclose determine one or more unverified device features supported by the dataflow device based on one or more common device attributes between the dataflow device and one or more other dataflow devices.
Chia in the field of the same endeavor discloses techniques to determine at least one download state and at least one download group associated with the update.  In particular, Chia teaches the following:
determine one or more unverified device features supported by the dataflow device based on one or more common device attributes between the dataflow device and one or more other dataflow devices (see Chia; col. 37/lines 42-49; detx 275;, the system 3300 may be developed with the consideration that electronic device update providers may consider "Broadcast Upgrading". "Broadcast Upgrading" may be defined herein as the ability to send an upgrade /update out to all associated electronic devices in the associated network, for example, those having the same make, model and/or software version simultaneously to accomplish/perform the update).
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Chia in order to incorporate techniques to determine at least one download state and at least one download group associated with the update.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 
 
Regarding claim 2, Tiwari-Chia discloses the controller of claim 1, wherein the device information received from the dataflow device includes at least one of a device model and a firmware version (see Tiwari; [0297]; the device package can include a device model and a device script configured to integrate the device with the SDN controller). 

Regarding claim 3, Tiwari-Chia discloses the controller of claim 2, wherein the instructions further cause the processing circuitry to retrieve supported device feature information from a database based on the at least one of the device model and the firmware version (see Tiwari; [0291]; the device package 800 can be maintained on one or more of the servers 715 shown in FIG. 7). 

Regarding claim 4, Tiwari-Chia discloses the controller of claim 3, wherein the retrieved supported device feature information includes a list of supported commands in an SDN protocol (see Tiwari; [0299]; the device package can be configured to allow the SDN controller to configure one or more functions of the device using a representation state transfer (REST)-based application programming interface (API)).  

Regarding claim 5, Tiwari-Chia discloses the controller of claim 1, wherein the command transmitted to the dataflow device is in an SDN protocol (see Tiwari; [0288]; the device script 810 can include an executable file containing commands formatted according to the Python computer programming language. In other implementations, the device model 805 can include a file containing commands formatted according to a different computer programming language, such as JavaScript Object Notation (JSON)). 

Regarding claim 6, Tiwari-Chia discloses the controller of claim 1, wherein the response to the command includes a rejection and a reason for the rejection (see Tiwari; [0302]; the error and exception handling module 735 can support various vendor specific errors handling, for instance, errors specific to a particular SDN controller, such as Cisco's ACI. Each SDN vendor may bring their own set of error codes and formats. The error and exception handling module 735 can be configured to convert the appliance-specific errors to vendor-specific errors corresponding to the vendor's own set of error codes and formats). 

Regarding claim 7, Tiwari-Chia discloses a system, comprising: 
a dataflow device; and 
a software-defined networking (SDN) controller to: 
receive device information from the dataflow device (see Tiwari; [0297]; the request can be received by the device from the SDN controller or from a separate computing device. The request can be configured to include information generated in accordance with the device package); 
retrieve information from a database relating to supported device features of the dataflow device (see Tiwari; [0291]; the device package 800 can be transmitted to the SDN controller 705. The SDN controller 705 may be referred to as an application policy infrastructure controller (APIC), as labeled in FIG. 9. The device package 800 can be maintained on one or more of the servers 715 shown in FIG. 7).; 
determine whether the dataflow device supports a certain command (see Tiwari; [0297]; the device package can include a device model and a device script configured to integrate the device with the SDN controller. The device script can include one or more function call definitions. The device package also can include a functional profile including a default value for at least one parameter of the device, and a plurality of device-level configuration parameters specifying values of parameters utilized by the device. In some implementations, information in the device package can specify a format for sending the request to the device); 
determine one or more unverified device features supported by the dataflow device based on one or more common device attributes between the dataflow device and one or more other dataflow devices (see Chia; col. 37/lines 42-49; detx 275;, the system 3300 may be developed with the consideration that electronic device update providers may consider "Broadcast Upgrading". "Broadcast Upgrading" may be defined herein as the ability to send an upgrade /update out to all associated electronic devices in the associated network, for example, those having the same make, model and/or software version simultaneously to accomplish/perform the update));
transmit a command to the dataflow device (see Tiwari; [0298-0299]; the management IP address can be an IP address of the device that is dedicated for receiving instructions, such as instructions relating to policies, from the SDN controller.  The method 1000 can include receiving a request to configure one or more functions of the device (step 1015). In general, the functions of the device can relate to network provisioning and control). 

Regarding claim 8, Tiwari-Chia discloses the system of claim 7, wherein the SDN controller is further to: 
receive a response to the transmitted command (see Tiwari; [0299]; the method 1000 can include receiving a request to configure one or more functions of the device (step 1015). In general, the functions of the device can relate to network provisioning and control); and 
  update the information from the database relating to the supported device features of the dataflow device based in part on the received response (see Tiwari; [0299]; the device package can be configured to allow the SDN controller to configure one or more functions of the device using a representation state transfer (REST)-based application programming interface (API)). 

Regarding claim 9, Tiwari-Chia discloses the system of claim 8, wherein the SDN controller is further to transmit a modified command to the dataflow device based on the received response, the supported device features of the dataflow device, and the previously transmitted command (see Tiwari; [0302]; the device can receive a request to define one or more configuration policies for an application communicating with the SDN controller. In some implementations, the configuration polices can be selected to configure the device to provide one or more functions of the device to the one or more applications of the SDN controller. The request can be generated by the SDN controller and can include function definitions based on a device model installed on the SDN controller. The device model can correspond to the device and can include device properties of the device and configuration parameters for each of the functions provided by the device). 

Regarding claim 10, Tiwari-Chia discloses the system of claim 8, wherein the database is located on a cloud server (see Tiwari; [0291]; the device package 800 can be maintained on one or more of the servers 715 shown in FIG. 7). 

Regarding claim 11, Tiwari-Chia discloses the system of claim 10, wherein the SDN controller is further to transmit the updated information to the cloud server (see Tiwari; [0299]; the device package can be configured to allow the SDN controller to configure one or more functions of the device using a representation state transfer (REST)-based application programming interface (API)). 

Regarding claim 12, Tiwari-Chia discloses the system of claim 7, wherein the supported device features of the dataflow device include commands of an SDN protocol that are compatible with the dataflow device (see Tiwari; [0268]; the ADC device can support a large number of configurable entities to provision various features, such as load balancing. Each feature can be configured in many different ways using command line interface (CLI) or a graphical user interface (GUI). The present solution involves the creation and use of generic APIs, also known as function definitions, to configure entire feature sets from the ADC. Each function definition constitutes a complete set of parameters, which are required to provision the particular feature/function. These parameters can be classified in the form of basic and advanced. Most of the configurable parameters are grouped at various levels to improve the usability and ease of use. An administrator can call these functions using REST APIs and parameters can be passed in JSON or Python dictionary format). 

Regarding claim 14, Tiwari-Chia discloses a method for operating a software-defined networking (SDN) network, comprising: 
	determining one or more unverified device features supported by a dataflow device based on one or more common device attributes between the dataflow device and one or more other dataflow devices (see Chia; col. 37/lines 42-49; detx 275;, the system 3300 may be developed with the consideration that electronic device update providers may consider "Broadcast Upgrading". "Broadcast Upgrading" may be defined herein as the ability to send an upgrade /update out to all associated electronic devices in the associated network, for example, those having the same make, model and/or software version simultaneously to accomplish/perform the update); 
transmitting a command to the dataflow device based on the identified device features and determined unverified device features (see Tiwari; [0297]; the request can be received by the device from the SDN controller or from a separate computing device. The request can be configured to include information generated in accordance with the device package); 
receiving a response to the command at the SDN controller (see Tiwari; [0297, 0299]; the device package can include a device model and a device script configured to integrate the device with the SDN controller. The device script can include one or more function call definitions. The device package also can include a functional profile including a default value for at least one parameter of the device, and a plurality of device-level configuration parameters specifying values of parameters utilized by the device. In some implementations, information in the device package can specify a format for sending the request to the device.  The method 1000 can include receiving a request to configure one or more functions of the device (step 1015). The device package can be configured to allow the SDN controller to configure one or more functions of the device using a representation state transfer (REST)-based application programming interface (API)); 
determining, based on the response, that information relating to the unverified device features stored in a database relating to supported device features of the dataflow device should be updated (see Tiwari; [0302]; the device can receive a request to define one or more configuration policies for an application communicating with the SDN controller. In some implementations, the configuration polices can be selected to configure the device to provide one or more functions of the device to the one or more applications of the SDN controller. The request can be generated by the SDN controller and can include function definitions based on a device model installed on the SDN controller); and 
updating the supported device features of the dataflow device in the database (see Tiwari; [0302]; the device model can correspond to the device and can include device properties of the device and configuration parameters for each of the functions provided by the device. In some implementations, the functions of the device can relate to network provisioning and control of packets communicated between the plurality of client devices and the plurality of servers). 

Regarding claim 15, Tiwari discloses the The method of claim 14, further comprising transmitting a modified command from the SDN controller to the dataflow device based on the received response, the updated supported device features of the dataflow device, and the previously transmitted command (see Tiwari; [0303]; the request to define one or more configuration policies for the application can be based on the one or more application profiles of the application. For example, the configuration policies may be included within an application profile of an application. The request can be generated by the SDN controller and modified to be interpreted by the device based on the device model). 

Regarding claim 16, Tiwari discloses the method of claim 14, wherein the information relating to supported device features of the dataflow device includes commands of an SDN protocol that are compatible with the dataflow device, commands of an SDN protocol that are conditionally compatible with the dataflow device, and commands of an SDN protocol that are not compatible with the dataflow device (see Tiwari; [0276]; the present disclosure provides methods and systems to configure the ADC device where any application, such as Microsoft Exchange, can be provisioned in the ADC via one or more function definitions. Parameters of the function definitions can be pushed in a single API call. The SDN controller can use a single API to configure any features/functions in the ADC. The present disclosure can determine the type of operation by parameter's state, for example, the `create` state will trigger an add operation, the `delete` state will trigger a remove operation, and if there is no change in the state, then the system will ignore the data. The present disclosure provides a solution that completely abstracts a device-centric view and provides an application-specific configuration flow. The solution also hides tedious sequencing and handles all bindings internally, making the integration of the ADC with any SDN controller much smoother without compromising on any functionality). 

Regarding claim 17, Tiwari discloses the method of claim 16, wherein the received response includes a rejection of the command (see Tiwari; [0302]; the error and exception handling module 735 can support various vendor specific errors handling, for instance, errors specific to a particular SDN controller, such as Cisco's ACI. Each SDN vendor may bring their own set of error codes and formats. The error and exception handling module 735 can be configured to convert the appliance-specific errors to vendor-specific errors corresponding to the vendor's own set of error codes and formats). 

Regarding claim 18, Tiwari discloses the method of claim 17, wherein the received response further includes a reason for the rejection of the command (see Tiwari; [0302]; the error and exception handling module 735 can support various vendor specific errors handling, for instance, errors specific to a particular SDN controller, such as Cisco's ACI. Each SDN vendor may bring their own set of error codes and formats. The error and exception handling module 735 can be configured to convert the appliance-specific errors to vendor-specific errors corresponding to the vendor's own set of error codes and formats). 

Regarding claim 19, Tiwari discloses the method of claim 14, further comprising transmitting the updated supported device features to a device feature repository (see Tiwari; [0291]; the device package 800 can be maintained on one or more of the servers 715 shown in FIG. 7). 

Regarding claim 20, Tiwari discloses the method of claim 19, wherein the device feature repository is located on a cloud server (see Tiwari; [0291]; the device package 800 can be maintained on one or more of the servers 715 shown in FIG. 7). 


Conclusion
For the reason above, claims 1-12 and 14-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456